NUMBER 13-20-00452-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MELVIN WALKER,                                                           Appellant,

                                             v.

ROBERT HUMPHREY,                                                          Appellee.


                  On appeal from the County Court at Law
                        of Walker County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Melvin Walker, proceeding pro se, filed a notice of appeal from a final

judgment signed on October 2, 2020, and a writ of possession issued on October 9, 2020,

in trial court cause number 13578CV in the County Court at Law of Walker County,
Texas. 1 The clerk’s record for the appeal was filed on January 12, 2021. On January 12,

2021, after appellant failed to obtain a reporter’s record, the Clerk of this Court notified

appellant that his appeal would be submitted on the clerk’s record, and his brief was due

to be filed on or before February 11, 2021. Appellant did not timely file a brief or otherwise

respond to the Clerk’s notice.

        On March 3, 2021, the Clerk of this Court notified appellant that his brief had not

been timely filed. The Clerk advised appellant that the appeal would be dismissed for

want of prosecution unless, within ten days from the date of this letter, appellant

reasonably explained the failure and the appellee was not significantly injured by the

appellant’s failure to timely file a brief. See TEX. R. APP. P. 38.8(a). Appellant did not

respond to the Clerk’s notice or file a brief in this matter.

        Appellate courts possess the authority to dismiss an appeal for want of prosecution

when an appellant in a civil case fails to timely file the appellant’s brief and gives no

reasonable explanation for the failure. See id. R. 38.8(a)(1); id. R. 42.3(b); Am. Bail Bonds

v. City of El Paso, 225 S.W.3d 612, 612 (Tex. App.—El Paso 2006, no pet.); Newman v.

Clark, 113 S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.) (per curiam). Similarly,

courts may dismiss an appeal for want of prosecution generally or because the appellant

has failed to comply with a requirement of the appellate rules, a court order, or a notice

from the appellate court clerk requiring a response or other action within a specified time.

See TEX. R. APP. P. 42.3 (b), (c).



        1 This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a

docket equalization order issued by the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 73.001.

                                                    2
       The Court, having examined and fully considered the documents on file and

appellant’s failure to file a brief, is of the opinion that this appeal should be dismissed.

Accordingly, we dismiss the appeal for want of prosecution. See id. R. 38.8(a), 42.3(b),

(c).

                                                               CLARISSA SILVA
                                                               Justice

Delivered and filed on the
3rd day of June, 2021.




                                             3